               Case 5:21-mj-00030-DUTY Document 5 Filed  01/27/21 Page 1 of 5 Page ID #:11
                                                    http://156.131.20.221/cacd/CrimIntalceCal.NSF/1222c8c990b 1f46c8825...



                                                                U1vITED STATES DISTRICT COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA

         iJrIITED STATES OF AIv~RICA,                                               ~ Eastern Division
                                                                         Plaintiff, ~
                                           vs.                                       Case Number: 5:21-MJ-00030                 Out ofDistrict Affidavit
                                                                                     Initial App. Date: 01/27/2021              Custody_
         Jacob Daniel Lewis                                                          Initial App. Time: 2:00 PM




                                                                      Defendant.     Date Filed: 01/27/2021
                                                                                     Violation: 18:1752          /~
                                                                                     CourtSmart/ Reporter:      i(./.~lt.. ~~l~1~~F

                PROCEEDINGS HELD BEFORE UNITED STATES                                                    CALENDAR/PROCEEDINGS SHEET
                      MAGISTRATE.TUDGE: Sheri Pym                                                         LOCAL/OUTOF-DISTRICT CASE



          PRESENT:                     Carter, Kimberly                                                                                None
                                                                                                     ~1~~'
                                         Deputy Clerk
                                                                                            ~il.~j
                                                                                            U.S. Attorney                      Interpreter/Language
                   O I~iITIAL APPEARANCE NOT HELD -CONTINUED
                   ~bef dart informed of charg~e~ right to: remain silent; appoinhnent ofcounsel, if indigent; right to bail; bail review and
                          preliminary hearing OR O'removal heazing /Rule 20.
                        efendant states true name ~as chazged ❑ is
                   ❑ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are duetted to
                     ale all future documents reflecting the true name as stated on the record.
                   p~Defendant advised of consequen~c~e 'of false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                   8Attorney: Younger DFPD C~J'Appointed ❑ Prev. Appointed ❑ Poss. Contribution(see sepazate order)
                      C,~,Special appearance by:
                       ovemmenYs request for detention is: D GRANTED ❑DENIED ❑WITHDRAWN ❑CONTINUED
                   ❑ D fendant is ordered: ~ Permane~ Detained ❑Temporarily Detained (see separate order).
                       AIL FIXED AT $                                         (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                   O Government moves to iJNS AL Complaint/Indictrnent/Information/Entire Case: ❑GRANTED ❑DENIED
                   O Preliminary Hearing waived.
                   ❑ Class B Misdemeanor D Defendant is advised of maximum penalties
                   ❑ This case is assigned to Magistrate Judge                                                   Counsel aze duetted to contact the clerk for the
                     setting of all further proceedings.
                   ❑ PO/PSA WARRANT ❑Counsel are directed to contact the clerk for
                     District Judge                                                             for the setting offurther proceedings.
                   p Preliminary Hearing set for                                     at 4:30 PM
                   ❑PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                   ❑ Government's motion to dismiss case/defendant                                                only: D GRANTED ❑ DETIIED
                   ❑ Defendants motion to dismiss for lack of probable cause: ❑GRAN'T'ED ❑DENIED
                   ~efendant executed Waiver of Rights. D Process received.
                   ~   ou~ ORDERS defendant Held to Answer to
                          Bond to transfer, if bail is posted. Defendant to report on er~e€ere
                                                                                               _ Dis 'ct of (!ol _                                     /
                                                                                                                                                                OUP
                      ❑ Warrant ofremoval and final commitment to issue. Date issued:                                  By C
                      ❑ Warrant ofremoval and final commihnent aze ordered stayed until
                   ❑ Case continued to (Date)                                          (Time)                                 AM/PM
                     Type of Hearing:                                    Before Judge                                       /Duty Magistrate Judge.
                     P
                     foceedings will be held in the ❑Duty Courtroom                                  ❑Judge's Courtroom
                   ~~efendant committed to the custody of the U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
                   ❑ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                   ❑ Abstract of Order to Return Defendant to Court on Next Court Day(M-20)issued. Original forwazded to USM.
                   ❑ RELEASE ORDER NO:
                   ❑ Other:
                                         PSA ❑ USPO                                     INANCIAL                          READY
                                                                                                                             Deputy Clerk Initials                  11

              M-5 (10/13)                            CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                        Page 1 of I




1 of 1                                                                                                                                              1/27/2021, 11:23 AM
        Case 5:21-mj-00030-DUTY Document 5 Filed 01/27/21 Page 2 of 5 Page ID #:12




                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIP~RNIA

     Cnse Namc: United States of America v. Jacob Dan[el Lewia                                      Casc No. 521-MJ-00030
                                                 a UefendAnt
                                                 ~                  [~ Mntcrial Witness

     V iolation of'1'itle and Section: 18:1752
                                   [
                                   ] Summons             (]■ Out of District. ~ UNDER SEAL ~ Modificd Date:
    Check gay o►re of thef~vy riujtl6ered Uoxet below (unless,;one bond~u to be replaced;by another):
    ~,    Persona Kecognizance Srgrraiure it y              (c).Q Affidavit ofSurety With 1ustificatlon    Kelease No.
    2, ~ Unsecured Appearance Bond                                   (~o~,n CR-~}Signed by:                              yo~~~
          a

    3.~
                                                                                                             ~ Release to Pretrial ONLY
       '" Appearanc
          ~               and
      ~                                                                                                      ~ 2elease to Probation ONLY
                                                                                                               Forthwith Release
       (a~. ~ Cash I~e~Os1t (Arnnunf or %~ (form CR•7~
                                                                         With ~ulR Deeding of PrQperty:
       (b)}'~ Affidavit of Surety Without.
         / ~ Justific tion (r :n c1t•a) Signed by:
                              f               ~                                                              [] All Conditions of Bond
                                                       S OQQ                                                    (Except Cfeart»g-Warrants
                                                      ,,..                                                      ColtcTrtioil) Must be Met
                                                       ~                                                        and. Posted by:

                     J


                                        .,J~~n I                                                             (] 'Chard-Party Custody
                                           •~~   Kd       4, ~ Collateral Bond in the Amount of (Cash            Afftdavit (Form CR-31)
                                                               or Negotiable Securrt;es):
                                                                S                                            Q Bail Fixed by Court:.
                                                          5.[] Corporate Surety Bond in the Amount oG        Sp           / KC
                                                               ~                                                 (Judge) Clerk's Ir~itlaJs)


                                                         PRECONDITIONS TO RELEASE
       The government leas requested a Ne        hearing under 18 U.S.C, § 3142(8}(~).
    (] The Court has ordered a Ne        hearing under 4 3142 (g)(4).
       The Tebbia hearing is set for                                     at               a.m.    p.m.

                                                  ADDI'.CIONA~, CONDITIONS OF R~,T..EASE
In dditlon to the EI~'ERAL CONDITIONS of RIiL~ASE, the following conditions of release are imposed upon yau:
~(~
'Submit to:
fr                Pretrial Servfccs Agenry (PSA} supervision as directed by PSA; [] Probation (USPO} supervtsion as directed       by USPO.
                   he agency tr►dlcated aGove, PSA or U5P0, wlil be referred to Gelow as "SuprrvlsingAgency.'~

    Surrender all passports and travel documents to Supervising Agency na Iater than          ~ — ~ ~ — ~.~                  , sign a Declaration
     re Passport and Uther Travel Documents (For»t CR-37), and do not apply for a passport or oilier travel document during the
                                                                                                                                       penile cy
    of this case.                                                       -~~~6{,/~~' QT
                                                                                                             7'~j.~ Vxi-~ ~f~,~          ,~J'
    Travel is restricted to ~~~ [~~l ~l 1/S~lu{f7                                           unless  prior permission is granted
T                                                                  _ ? W/~•f~/)1~                                                by St~     s n ~~~C~
                                                                                                                                                  /c/
    Agenry to travel to a specific other location. Court permission is required Eor ictternptional travel,
    Reside as approved by Supervising Agenry and do nat relocate without prior permission from Supervising Agenry,
    Maintain or actively seek employment and provide proof to Supervising Agency. ~~inploymcnt to be approved by Suyervising Agenry.
    Maintain or begin an educational program and provide proof to Supervising Agency.                               (►
                                                                                                           c,,,,, p~T -           ~ /Z
                                                                                 Defettdont's ]ni[ials: ~~T'~'     Date:      ~    ~   ~
   l {05!19)                             CEt~ITl1AL DISTAIGT QP CALfFORNJA t~LEASE ORD6R AND
       Case 5:21-mj-00030-DUTY Document 5 Filed 01/27/21 Page 3 of 5 Page ID #:13


    Case Name; United States of America v, JAcob Daniel Lewis                                          Case No. 5:21-MJ-00030

                                                   Defendant       ~ Material Witness
       avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim nr
        witness in dic sub)cct investigation or prosecution, Q including but not limited to
                                                             ;[]except
   (~ Avoid all contact, directEy or indirectly (including by any electronic means), with any known codefendants except in the presence
  j~ of counsel. Notwithstanding tMsprovision, you may contact the following codefendants without your counsel present:

       Dv not possess any firearms, ammunition, destrucrive devices, or other dangerous weapons. ~In order to determine cgmpliance,
        you agree to submit to a search of your person andJor property by Supervising Agency in conjuuctton with die U.S. Marshal.
[J Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
        o~vn legal or true name without prior permission from Supervising Agency.[J (n order to determuie compliance, you agree
        to submit to a search of your person acid/or property by Supervising Agency in conjunction with the U.S. Marshal.
       no not engage in telemaxketing.
       Do not sell, trinsfer, or give away any asset valued at 5                                     or more lvithout notifylag and obtaining
        permissloit from Ehe Court, except
       Do not engage in tax preparation for others.
  [ Do not use alcohol,
  ]
       ParticipaCe in the eleckronic remote alcohol monitoring program as directed by Supervising Agenry and abide by aB the rules end
       requirements oC the program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
       Da not use or possess illegal drugs orstate-authorized marijuana, ~in order to determine compliance, you agree to
       submit to a search of your person andlor property by Supervising Agency in c~njunctfon with die U.S. Marshal.
       ~o not use Cor purposes of intoxication any controlled suUslance analogue as defined by federal ]aw or street, synthetic, or
       desl~ner psychoactive substance capaUlc ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
       Submit to:     drug and/or ~]nlcohot testing. If directed to do so, participate in outpatient treatment approved by 5upervis9ng Agenry.
       You must pay all or part of the costs for testing and treatment based upon yvur ability t~ pay as determined by Supervising Agency.
[J Participate in residential ~ drag and/or[~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ablliEy to pay as determined by Supervising Agency. [~Releasc to PSA only [jRcicase to USPO only
      Submit to a mental health evaluation. If duetted to do so, participate in mental heaW► counseling and/or treatment approved by
       Supervising Agenry. You must pay ail or part of the casts based upon your ability to pay as determined by Supervising Agenry,
  [~'f Partidpate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction oFSupetvEsing
  I~
       Agency, which ~wlll or       will not include a location monitoring bracelet. You must pay all or part of the costs of the probram based
       upon your ability to pay as determined by Supervising Agenry. You must be Fu~ancialIy resvonslbTe for an lcist or damaged equipment.
       (j~ Location monitoring only - no residential restrictions;          P~j~ ~ /}/~+~L~~G ~ ~~~ ~~~~~ ~~


           You me restricted to your residence every day:
                    from                 ❑ a,m, ❑ p.m. to                       ❑ a.m. ❑ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                                        iI     1'~`~ ~
                                                                                  Defendant's Initials: ~C ~'✓     llate:         I (27 2-
        l9)                              CF.N'1'lt1iL DISTILiCt'ON(:ALIFORV IA R&1.fiASC ORDER AND        FURM                       PAGE20F4
       Case 5:21-mj-00030-DUTY Document 5 Filed 01/27/21 Page 4 of 5 Page ID #:14

      Case Namc: United States of Amcrica v. Jacob Danicl Lcwis                                            Case No. 5:21-M J-00030
                                                    Q Defendant []Matcrial Witness

               You are restricted to your residence at all times except for meJica) needs or treatment, ottorney visits, court appearances, and
                                                                                          all of which must be preapproved by Supervising Agency;
       [
       ] Rctcase to PSA only []Release to USPO only
    ]
    [ You arc ptaccd in the third•party custody(Form CR-31) of
          Clear outstanding ~ warrants or[] DivIV and traffic violations and provide proof to Supervising Agency within                  gays
           of release from custody.
          Do not possess or have access to, in the home, the workplace, or any other location, any device that offers Internet access except
          as approved by Supervising Agency. ~ In order to determine compliance, yoti agree to submit to o search of your person
          anchor property by Supervising Agency in conjunction with tkte U.S. Marshal.
    (~ Do not associate or have verbal, written, telephonic, electronic, or any ~lher communication with arty person who is less than
          the age of 18 except in the presence of a parent or legal guardian of the minor.
    [ Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place prunarily used Uy children
    ]
          under the agc of 18.
    ~ Do nol be employed by, afRliated with, awn, control, or od~erwise participate directly or indirectly in the operation of any daycare
    ]
          facility, school, or other organization dealing with the care, custody, or control of children under the-age of I8.
          Do not view or possess child pornography or child erotica.(]In order to determine compliance, you agree to suhmit ro a search
          of your person and/or property, including comyuter hardware at~d sofhvare, by Supervising Agency in conjunction tivith the U.S.
          il~farshal,
 [~ Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above cntided matter as
  may he given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Cotirt to which I may be removed or to which ilia rase maybe transFerred.

  1 will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I tvi~l Immediately inform my counsel of any change to my contact information, including my residence address and telephone number,
  so d~ut 1 may be reached at all times.

  I will not coa~m{t a federal, state, or local crime during the period of release.

  I ~viii not intimidate any witness, Juror, or officer of the court or obstruct the criminal investigation in this case. AddltionaUy, I wlll not
  tamper tivitll, harass, or retaliutc against any alleged wttness, victim, or informant in this case. 1 understand that if T do so, t may be
  subject to further prosecution under the applicable statutes.

  I will cooperate In the collection of a DNA sample under 42 U,S.C,§ 14135a,
                                                                                                                    /~ p -
                                                                                      l~efendant's Initials: Y~     (l Date.         ~ -~~1Z~
CR-1 (OS/l9)                                                    F CALIFORNIA RCi.EASE OR1~F.R APtll BOND FORM                         PAGTi3 Of 4
       Case 5:21-mj-00030-DUTY Document 5 Filed 01/27/21 Page 5 of 5 Page ID #:15

       Casc Name: Unitcd Statcs of America v. Jacob Danlel Lewis                                       Case No. 5:21-MJ-00030
                                                         Defendant        ~ Material Witness


                                       ACKNOWLBDGMENT OF D~FBNDANT/MATERIAL WITNESS
       As a condition of my release nn this bond, pursuant to'l'itle 18 ofthe Unilecl States Codc, I have read or have had Interpreted tome
       anti understand the general conditions of release, the preconditions, and the additional conditions ofrelease and agree to comply with
       all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-G,

       Furthermore,(t is agreed and understood that this is a cont[nuing bond (including any proceeding on appeal or review) which wilt
       continue in full force and effect untll such time as duly exonerated.

      I understand that violation of any of d►e general and/or Additional conditions of release of dais bond may result to a revocation of
      r elease, an order of detention, an~i a new prosecution for an additional offense which could result in a term of imprisonment andlor
      (Ine.

      I further understand that if I fall to obey and perform any of the general andJor additiunal conditions of release of this bond, this bond
      maybe forfeited to the United States of America. If said forfeltnre is not set aside, judgment maybe summarlly entered in thts
      Court against iue and each surety, jointly and severaIIy, for the bond amount, together with Interest and costs. Execution of the
      judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
      United States, and any cas1~ or real or personal property or the coUaterul previous{y pasted in connection wifh this bond may he
      forfeited,




      Date                                   Signature of efen nnrl ~llnterial Witness    ~~ /+          Telephone Number
                                                                                            ~~-

                    ~~vv%l~ ~(=/
      C:rty and State (DO NOT INCLUDE ZIP CODF,)



             Check if interpreter is used:I have interpreted into the                                               language this entire form
             and have Uecn told by the defendant that he or sloe understands all of lt.



     luferpreter's Sig»ature                                                                          Date



      Approved:
                               Unitad States District Judge / Maglstrale Jttdge                       Dntc

     If cash deposited: Receipt #                                 for S


     ('Phis bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.}




                                                                                                               (~a~
                                                                                    Defendant's Initials; ~~ ~ " Dste:           I -L~~ ~,~
c~-i (osit                                                     OP CALIFORNIA RELEASF.ORAEi1 ANU BOND FORM                          racy ~ op ~~
